Case 1:20-cv-04851-WFK-SJB Document 26 Filed 10/21/20 Page 1 of 13 PageID #: 391




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ––––––––––––––––––––––––––X
 PLAZA MOTORS OF BROOKLYN, INC.
 d/b/a   PLAZA     HONDA,      PLAZA
 AUTOMOTIVE, LTD. d/b/a PLAZA KIA,
 CRYSTAL BAY IMPORTS LTD. d/b/a
 ACURA     OF   BROOKLYN,      PLAZA
 OLDSMOBILE,    LTD.   d/b/a   PLAZA
 TOYOTA, PLAZA HYUNDAI, LTD, d/b/a
 PLAZA    HYUNDAI,   AND     CRYSTAL
 MOTORS OF BAYSIDE, LTD d/b/a PLAZA
 AUTO LEASING,                                         Case No.: 1:20-cv-4851 (WFK) (SJB)

                            Plaintiff,

 - against -
                                                      Date of Service: October 21, 2020
 ANDREW M. CUOMO, Governor of the State
 of New York, in his official capacity,

 BILL DE BLASIO, Mayor of the City of New
 York, in his official capacity, and

 EMPIRE STATE DEVELOPMENT
 CORPORATION,

                  Defendants.
 ––––––––––––––––––––––––––X

               REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
               PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

                                         MILMAN LABUDA LAW GROUP PLLC
                                         Jamie S. Felsen, Esq.
                                         Michael J. Mauro, Esq.
                                         Emanuel Kataev, Esq.
                                         3000 Marcus Avenue, Suite 3W8
                                         Lake Success, NY 11042-1073
                                         (516) 328-8899 (office)
                                         (516) 328-0082 (facsimile)
                                         jamiefelsen@mllaborlaw.com
                                         michael@mllaborlaw.com
                                         emanuel@mllaborlaw.com

                                         Attorneys for Plaintiffs
Case 1:20-cv-04851-WFK-SJB Document 26 Filed 10/21/20 Page 2 of 13 PageID #: 392




                                  PRELIMINARY STATEMENT
        Plaintiffs submit this reply memorandum of law in further support of their motion seeking

 a preliminary injunction enjoining the Defendants from enforcing Executive Order No. (“EO”)

 202.68. The government argues that it is vital they be allowed to “do everything possible to stop

 any [COVID-19] case increases” and effectively waves a magic wand while incanting unspecified

 “science” and “data” to support their request to eat away at Plaintiffs’ constitutional rights carte

 blanche. However, Defendants do not provide the very data that they allege they relied upon in

 making their decision to create the “red zones.” Further, Dr. Varma admits in his declaration that

 it is impossible to determine the reproduction rate of the “red zones” due to their small size. The

 lack of data supporting the government’s cluster action initiative – data the government claims is

 available to them in making their decisions, yet is unavailable in this litigation – underscores

 Plaintiffs’ argument that there is no rational basis for the enforcement of EO 202.68.

        Defendants’ arguments are further belied by the fact that, since June 2020, Plaintiffs have

 operated under severely restrictive measures (with which they have no qualms because those

 measures are rationally related to prevent the spread of COVID-19 and are equally applied to all

 automobile dealerships), and there is no data or evidence to suggest that permitting Plaintiffs to

 operate sales subject to the Guidelines creates or imposes a greater risk of the transmission of

 COVID-19; there simply isn’t any. Indeed, even if the numbers of positive cases do support the

 need and implementation of a “red zone” (which Defendants have failed to establish with any of

 the evidence supposedly available to them), there is no rational relationship between forcing

 Plaintiffs to eviscerate their in-person sales operations and preventing the spread of COVID-19

 because the measures undertaken by Plaintiffs pursuant to the Guidelines are already sufficiently

 narrowly tailored to prevent the spread of COVID-19.
Case 1:20-cv-04851-WFK-SJB Document 26 Filed 10/21/20 Page 3 of 13 PageID #: 393




        The Defendants cite to the Department of Health’s website, which records fatalities by

 county, in an effort to justify their promulgation of EO 202.68; however, this metric does not

 support why Plaintiffs’ specific stores on one (1) entire block on Nostrand Avenue warrants being

 shut down while dealerships a couple of miles away are permitted to continue conducting in-person

 sales. Indeed, Defendant Cuomo himself repeatedly stated that a lack of unity among states – not

 neighborhoods within states – will only lead to individuals traveling to other states which are less

 restrictive. Apparently, this reasoning (which had previously been utilized to establish unity

 amongst states of the tri-state area in keeping restrictions in place) has been abandoned and

 discarded in favor of the selective and arbitrary redlining of maps without providing the public (or

 this Court) the “data-driven” information and guidance from public health experts upon which

 Defendants purportedly rely to support their decision to promulgate EO 202.68.

        EO 202.68 does not prevent residents in the red zone from traveling to a dealership (or any

 business or place of employment) outside of the red zone to shop for a vehicle. Indeed, it forces

 them to leave the red zone to shop. Therefore, not only does EO 202.68 fail to achieve the goal of

 preventing the spread of COVID-19, it exacerbates the problem because those individuals will

 certainly leave the red zone and potentially transmit COVID-19 to others outside of the red zone.

        Moreover, although EO 202.68 was enacted for a fourteen (14) day period, today, during

 a press conference, Defendant Cuomo announced that the restrictions in Brooklyn’s “red zone”

 will continue. Defendants, in opposing Plaintiffs’ requested relief, rely on many recent decisions

 in cases brought by various religious institutions who were denied the same relief sought here.

 However, Plaintiffs’ sales operations do not suffer from the same risks of COVID-19 transmission

 as these religious institutions. Thus, Defendants’ reliance on Chief Justice Roberts opinion in

 South Bay United Pentecostal Church is misplaced.

                                                  2
Case 1:20-cv-04851-WFK-SJB Document 26 Filed 10/21/20 Page 4 of 13 PageID #: 394




        Plaintiffs do not operate a church in which many together as one enter, gather, pray, sing,

 and leave all at the same time. Rather, automobile purchasers come and go at various times

 throughout the day and meet one on one with one (1) salesperson in an area away from others,

 creating virtually no risk of transmission. And, separate and apart from the normal sales process,

 Plaintiffs are required to comply with restrictive guidelines promulgated by the Defendants which

 sufficiently has contained the spread of COVID-19 at Plaintiffs’ dealerships.

        To the extent that Defendants can establish that automobile dealerships will reduce the

 spread of COVID-19 by requiring remote sales, the Constitution requires that such a measure be

 applied equally to all automobile dealerships, especially where, as here, no scientific data has been

 provided supporting the application of EO 202.68 to Plaintiffs.

        For these reasons, as well as those set forth further below, Plaintiffs are entitled to the relief

 requested here as, even under the Jacobson standard (which should not apply in this case as set

 forth below), Defendants fail to establish any real or substantial relation between the restrictions

 imposed upon Plaintiffs and preventing the transmission of COVID-19. As such, Plaintiffs must

 be permitted to continue to maintain their entire sales workforce in-person while continuing their

 compliance with all guidelines for the safe operation of their dealerships as required by the

 Defendants’ other executive orders and guidelines. Anything less will result in the plain and

 palpable invasion of rights secured by the United States Constitution.

                                        LEGAL STANDARD

        Federal courts have developed a regimen of tiered scrutiny for examining most

 constitutional issues; generally, they are: (i) rational basis scrutiny; (ii) intermediate scrutiny; and

 (iii) strict scrutiny. See Russell W. Galloway, Means-End Scrutiny in American Constitutional

 Law, 21 Loy. L.A. L. Rev. 449, 451-56 (1988).

                                                    3
Case 1:20-cv-04851-WFK-SJB Document 26 Filed 10/21/20 Page 5 of 13 PageID #: 395




        Defendants argue they have broad authority under state police powers in reacting to

 emergency situations relating to public health and safety and argue the traditional standards of

 constitutional scrutiny should not apply, but rather, that a more deferential standard as articulated

 in Jacobson v. Massachusetts, 197 U.S. 11, 31 (1905), should be used. Defendants argue that

 Jacobson sets forth a standard that grants almost extraordinary deference to their actions in

 responding to a health crisis and that, based on that deference, Plaintiffs’ claims are doomed to

 fail. In Jacobson, although the Court unquestionably afforded a substantial level of deference to

 the discretion of state and local officials in matters of public health, it did not hold that deference

 is limitless. Rather, it closed its opinion with a caveat to the contrary:

                 Before closing this opinion we deem it appropriate, in order to
                 prevent misapprehension [of] our views, to observe—perhaps to
                 repeat a thought already sufficiently expressed, namely—that the
                 police power of a state, whether exercised directly by the
                 legislature, or by a local body acting under its authority, may be
                 exerted in such circumstances, or by regulations so arbitrary and
                 oppressive in particular cases, as to justify the interference of the
                 courts to prevent wrong and oppression.

 Id. at 38 (emphasis added). There is no question, therefore, that even under the plain language of

 Jacobson (which should not apply here), a public health measure may violate the Constitution.

 Jacobson was decided over a century ago. Since that time, there has been substantial development

 of federal constitutional law in the area of civil liberties, including the development of tiered levels

 of scrutiny for constitutional claims, which did not exist when Jacobson was decided.

        While Jacobson has been cited by some modern courts as ongoing support for a broad,

 hands-off deference to state authorities in matters of health and safety, other courts and

 commentators have questioned whether it remains instructive in light of the intervening

 jurisprudential developments. As recently explained in Bayley’s Campground, Inc. v. Mills, 2020

 WL 2791797, at *8 (D. Me. May 29, 2020):
                                                    4
Case 1:20-cv-04851-WFK-SJB Document 26 Filed 10/21/20 Page 6 of 13 PageID #: 396




                 [T]he permissive Jacobson rule floats about in the air as a rubber
                stamp for all but the most absurd and egregious restrictions on
                constitutional liberties, free from the inconvenience of meaningful
                judicial review. This may help explain why the Supreme Court
                established the traditional tiers of scrutiny in the course of the 100
                years since Jacobson was decided.

        The extraordinarily deferential standard based on Jacobson is not appropriate. The Court

 should thus apply “regular” constitutional scrutiny to the issues in this case for two (2) reasons: (i)

 first, the ongoing and open-ended nature of the restrictions; and (ii) the need for an independent

 judiciary to serve as a check on the exercise of emergency government power. See, e.g., County

 of Butler v. Wolf, 2020 WL 5510690, at *22 (W.D.Pa. Sept. 14. 2020).

        Using the normal levels of constitutional scrutiny in emergency circumstances does not

 prevent governments from taking extraordinary actions to face extraordinary situations. Indeed,

 an element of each level of scrutiny is assessing and weighing the purpose and circumstances of

 the government’s act. The application of normal scrutiny will only require the government to

 respect the fact that the Constitution applies even in times of emergency. As the Supreme Court

 has observed: “[t]he Constitution was adopted in a period of grave emergency. Its grants of power

 to the federal government and its limitations of the power of the States were determined in the

 light of emergency, and they are not altered by emergency.” See Home Building & Loan Ass’n. v.

 Blaisdell, 290 U.S. 398, 425 (1934). Ordinary constitutional scrutiny should thus be applied.

                                              ARGUMENT

        A. Plaintiffs are Likely to Succeed on Their Claims

        The restrictions in play here under EO 202.68 are arbitrary, at worst, and indefinitely vague

 at best. In defending EO 202.68, the government seeks to confuse with a deluge of unnecessary

 and undisputed information rather than convince with the actual raw data purportedly supporting

 the “red zones.”
                                                   5
Case 1:20-cv-04851-WFK-SJB Document 26 Filed 10/21/20 Page 7 of 13 PageID #: 397




        Throughout their papers, Defendants go on ad nauseum that their decisions are supported

 by data and by the opinions of widely unnamed preeminent experts in public health. However, the

 actual data that the government supposedly relies upon in concluding that the creation of “red

 zones” is necessary is glaringly missing from their submissions. Instead, Defendants each provide

 infection rates (by percentage) of Midwood Brooklyn (the neighborhood bordering the block

 where Plaintiffs’ dealerships are located) without the data supporting those percentages. Even the

 most deferential standard of constitutional review does not permit enforcement of EO 202.68 based

 on these unsupported figures. Indeed, while Defendant de Blasio sought to implement a zip code-

 based approach to address the so-called clusters (the data for which is missing), Defendant Cuomo

 rejected this approach as arbitrary. Yet, because there is no apparent logic to where these lines are

 drawn, Defendants effectively implemented this approach that he previously rejected as arbitrary.

                i.      Equal Protection Claims

        Plaintiffs are likely to succeed under both theories of their equal protection claims.

                        a. Selective Enforcement

        Plaintiffs were selectively treated based on their location within the Orthodox community

 that Defendant Cuomo specifically targeted in addressing the public when implementing EO

 202.68. Defendants did so without any scientific basis or explanation given related to the actual

 data supporting Defendants’ decisions.       Indeed, when challenged here and in other cases,

 Defendants merely mustered to provide unsupported and conclusory percentages without the

 underlying figures, i.e., dates of and total number of individuals tested in the red zone and total

 positive number within the red zone, dates of and total number of individuals tested on the block

 where Plaintiffs’ dealerships are located and the total positive number, as compared to other areas

 to indicate whether areas outside the red zones actually have a lower infection rate.

                                                  6
Case 1:20-cv-04851-WFK-SJB Document 26 Filed 10/21/20 Page 8 of 13 PageID #: 398




          Defendants have proffered no evidence whatsoever to rebut Plaintiffs’ averment that they

 have had no COVID-19 positive cases in the six (6) weeks preceding the implementation of EO

 202.68. Instead, they sidestep this argument with a red herring; Defendants argue that they cannot

 look at the data so granularly – despite Defendant Cuomo today, during his press conference,

 stating that New York has the ability to gather data block by block – ignoring all along that they

 have not provided the actual data for the red zone in Brooklyn itself. Indeed, Defendants’ failure

 to look at the data so granularly further supports Governor Cuomo’s objective in implementing

 EO 202.68 to shut down the Orthodox community. Further, there is no factual basis to support the

 notion that EO 202.68 will prevent the spread of COVID-19; in fact, critically, according to

 Defendants’ declarations in opposition, the percentage of COVID-19 cases were decreasing

 before the challenged executive order was implemented. See Zucker Decl., Docket Entry 22,

 at ¶ 49 (explaining that the rate decreased from 7.67% the week of September 20 through

 September 26 to 6.69% the week of September 27 through October 3, and then to 5.86% the week

 of October 4 through October 10, which was effectively prior to EO 202.68).1

          Thus, there was no rational basis to implement EO202.68.

          Contrary to Defendants’ argument, Plaintiffs are not obligated to show a better-treated,

 similarly-situated group of individuals in order to establish a claim of lack of equal protection, so

 long as they allege that a facially-neutral law has been applied in an intentionally-discriminatory

 manner. See Alfaro v. Labador, 300 Fed. Appx. 85, 87 (2d Cir. 2008).

          Here, Plaintiffs allege that EO 202.68 has been applied in an intentionally-discriminatory

 manner, and that there is no rational basis for the disparate treatment of Plaintiffs as compared to

 identically situated businesses outside the red zone.


 1
     By its express terms, enforcement of EO202.68 was not required until October 9, 2020.
                                                 7
Case 1:20-cv-04851-WFK-SJB Document 26 Filed 10/21/20 Page 9 of 13 PageID #: 399




        Yesterday (as CBS News reported)2, and today, during a press conference3, Defendant

 Cuomo made a statement that belies the basis for EO 202.68. Indeed, Defendant Cuomo stated

 that, while New Jersey, Connecticut, and Pennsylvania qualify for New York’s mandatory

 quarantine list due to their increased positive COVID cases, which would require those travelling

 into New York from those states to quarantine for fourteen (14) days, because “we’re also fighting

 to open up the economy,” it would be “devastating to the economy”, New Jersey, Connecticut, and

 Pennsylvania    will   not   be   included    on    the   mandatory    quarantine    list.     See

 https://www.youtube.com/watch?v=EFHUvtFY7fY&feature=emb_title (last accessed October

 21, 2020). Defendant Cuomo is quoted as stating “You have people coming in for work. You have

 people going back and forth for work. You have trucks coming in that are bringing in basic staples

 all day long, so it would be highly problematic.” Indeed, in a joint statement from Defendant

 Cuomo and the Governors of New Jersey and Connecticut, states, in relevant part:

                Our states have worked together successfully in combating this
                pandemic since the beginning and we’ll continue to do so. The
                travel advisory was designed to keep our respective states safe,
                with the understanding that we are a connected region,
                dependent on each other when it comes to commerce, education,
                and health care. …

        The foregoing logic and wisdom escaped the Defendants in creating EO 202.68 and

 confirms that there is no rational basis for creating EO 202.68. It was created merely to shut down

 the Orthodox community in which Plaintiffs’ dealerships happen to be located.




 2
  See https://newyork.cbslocal.com/2020/10/20/tri-state-area-travel-advisory-coronavirus-covid-
 19-new-jersey-connecticut-new-york/ (last accessed October 21, 2020).
 3
  See https://www.youtube.com/watch?v=EFHUvtFY7fY&feature=emb_title (last accessed
 October 21, 2020).

                                                 8
Case 1:20-cv-04851-WFK-SJB Document 26 Filed 10/21/20 Page 10 of 13 PageID #: 400




         Accordingly, Plaintiffs demonstrate a likelihood of success on the merits of their selective

  enforcement equal protection claim.

                         b. Class of One

         Similarly, there is no rational basis for forbidding Plaintiffs from operating with an in-

  person sales workforce while permitting all dealerships outside the red zone to operate at full force

  where their only difference is location. All dealerships are required to comply with the Guidelines,

  and EO 202.68 thus intentionally treats Plaintiffs differently from other dealerships similarly

  situated without any rational basis for the difference in treatment.

         Again, there is no scientific evidence that Plaintiffs’ in-person sales operations pose a

  greater risk than other dealerships doing so. Moreover, individuals residing in red zones who wish

  to avoid the necessity of making an appointment to purchase a vehicle as required by EO 202.68

  (and all other restrictions that residents of red zones face through EO 202.68) will simply travel

  outside the red zone to purchase vehicles and perform all other shopping, which will only further

  exacerbate the transmission of COVID-19.

         Critically, dealerships are not susceptible to the issues facing religious institutions. There

  are never mass gatherings at dealerships, and certainly cannot be based on the guidelines. Most

  sales are conducted merely between two (2) people at a time, and dealerships are large enough to

  accommodate several two (2) person meetings while maintaining social distancing as already

  required by the Guidelines.

         There is simply no evidence to support that the Guidelines are not already narrowly tailored

  to achieve the government’s interest in securing the public’s health. There is similarly no evidence

  to support that forcing Plaintiffs to operate remotely will achieve that compelling state interest.




                                                    9
Case 1:20-cv-04851-WFK-SJB Document 26 Filed 10/21/20 Page 11 of 13 PageID #: 401




                 ii.     Commerce Clause of Article 1, § 8 to the United States Constitution

         Defendants argue that EO 202.68 in no way affects interstate commerce, urging instead

  that it only affects intrastate commerce.

         However, by their very own admission, Defendants seek to have individuals from outside

  the red zone – including those from out of the state (such as New Jersey) – from traveling into the

  red zone to purchase a car from Plaintiffs.

         Thus, EO 202.68 unquestionably implicates and burdens interstate commerce.

                 iii.    Contracts Clause of Article I, § 10 to the United States Constitution

         Plaintiffs have agreements with their franchisors, i.e., Honda, Kia, Toyota, etc., in which

  they are contractually required to vigorously and aggressively sell vehicles. See Rosatti Reply

  Decl. ¶ 4, Ex. A. EO 202.68 substantially impairs this contract and those of their customers.4

                 iv.     Ninth & Tenth Amendments to the United States Constitution

         Notwithstanding Defendants’ assertions to the contrary, the Ninth Amendment to the

  United States Constitution does not limit the protection it affords the “American people” to

  protection against actions taken by federal officials; rather, the Ninth Amendment contains broadly

  that the Constitution “shall not be construed [so as to] deny or disparage the rights retained by the

  American people. See U.S. Const. amend. IX (emphasis added).

                 v.      Violations under the Constitution of the State of New York

         Plaintiffs are likely to succeed under this cause of action for the same reasons above.




  4
    If necessary, Plaintiffs respectfully request that this Court grant them leave to amend their
  complaint to specifically reference contracts between Plaintiffs and their franchisors.
                                                  10
Case 1:20-cv-04851-WFK-SJB Document 26 Filed 10/21/20 Page 12 of 13 PageID #: 402




         B.      Plaintiffs Will Suffer Immediate & Irreparable Harm Absent Relief

         As previously discussed, where, as here, Plaintiffs allege a violation of their constitutional

  rights under the Fourteenth Amendment, irreparable harm is established. Moreover, courts have

  routinely held that the loss of employees and customers resulting in the loss of a business

  constitutes irreparable harm.

         C. The Balance of Equities & Public Interest

         There is no dispute as to the government’s compelling interest in preventing the

  transmission of COVID-19. However, when challenged in this case, the government’s reliance on

  data and experts it claims it used to promulgate EO 202.68, yet fails to provide the actual data here

  – and which actually establishes that the positive COVID cases decreased by approximately 1%

  per week in each of the three weeks leading up to the enforcement of EO 202.68 – begs the

  question as to whether their conduct is remotely rationally related to their stated objectives.

         This Court cannot, on this record, ignore Defendants’ falling short of providing the very

  evidence they claim to have relied on to issue EO 202.68. Moreover, there is no evidence to

  suggest that preventing a customer from meeting with a salesperson inside the dealership without

  having to make an appointment will prevent the transmission of COVID-19.

         Given the lack of any relationship between the challenged measures and the stated

  objectives, the balance of equities and the public interest weigh in favor of permitting Plaintiffs to

  operate their dealerships’ sales operations in-person subject to the Guidelines already in place and

  narrowly tailored to meet the government’s objectives.




                                                   11
Case 1:20-cv-04851-WFK-SJB Document 26 Filed 10/21/20 Page 13 of 13 PageID #: 403




                                          CONCLUSION

         Accordingly, Plaintiffs respectfully request that this Court issue an Order granting

  Plaintiffs a preliminary injunction enjoining Defendants from enforcing EO 202.68 that requires

  Plaintiffs to reduce their in-person workforce by 100% in the so called “red zone” in which

  Plaintiffs’ dealerships are located in the Orthodox community that Governor Cuomo specifically

  targeted in implementing EO 202.68.

  Dated: Lake Success, New York
         October 21, 2020
                                             MILMAN LABUDA LAW GROUP PLLC

                                                    /s/                           ______
                                             Jamie S. Felsen, Esq.
                                             Michael J. Mauro, Esq.
                                             Emanuel Kataev, Esq.
                                             3000 Marcus Avenue, Suite 3W8
                                             Lake Success, NY 11042-1073
                                             (516) 328-8899 (office)
                                             (516) 328-0082 (facsimile)
                                             jamiefelsen@mllaborlaw.com
                                             michael@mllaborlaw.com
                                             emanuel@mllaborlaw.com

                                             Attorneys for Plaintiff




                                                12
